Order entered November 5, 2014




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-13-01253-CV

                 D. C INDIVIDUALLY AND A/N/F M.M., ET AL., Appellants

                                                  V.

                          DARIUS MCCLINTON-HUNTER, Appellee

                        On Appeal from the 199th Judicial District Court
                                     Collin County, Texas
                            Trial Court Cause No. 199-01692-2013

                                              ORDER
         A portion of the record filed by the district clerk is not legible. We ORDER the clerk to

file a supplemental record containing Plaintiff’s Response to Defendants’ Motions to Dismiss,

including all documents attached to the motion.            The Plaintiff’s Response to Defendants’

Motions to Dismiss was filed with the district clerk on June 11, 2013.


         The district clerk shall file the supplemental record within ten (10) days of the date of this

Order.


                                                         /s/   KERRY FITZGERALD
                                                               PRESIDING JUSTICE